GOLDTHWAITE, J.
— The clerical error is certainly as great as any one which can be conceived, for, it effectually transposes the parties, and if the declaration only was before us, we could arrive at no other conclusion than the one insisted on by *206the counsel for the plaintiff in error, that it was so defective, as not to warrant a judgment in favor of the plaintiff.
Great as the error is, it is perfectly manifest, that it is merely an accidental mistake; for we cannot well charge the plaintiff in error with the folly of suing another, and entering judgment against himself; nor is it easy to suppose, if he also is the plaintiff below, why we should be called on to avoid the judgment.
The instant that the writ is referred to, we perceive how the mistake has occurred, and are furnished with the means of correcting it; which is done, by transposing the names of Drummond and W-right, at the commencement of the declaration.
The statute of Jeofails authorizes the amendment of any mistake in the Christian or sir-name of either party, the same being right in any part of the record; and directs that no judgment shall be reversed for such an error: (Aikin’s Dig. 266.) Here, the mistake is in both Christian and sir-name; but we consider it as within the spirit, if not within the precise letter of the statute.
The judgment is free from error, and must be affirmed.